UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): July 31, 2007 Alternative Loan Trust 2007-HY8C (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140962-[] CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140962 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 87-0698307 (State or other jurisdiction (IRS Employer of incorporation of the depositor) Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of principal executive offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits. 5.1Legality Opinion of Sidley Austin LLP. 8.1Tax Opinion of Sidley Austin LLP(included in Exhibit 5.1). 23.1Consent of Sidley Austin LLP(included in Exhibits 5.1 and 8.1). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWALT, INC. By: /s/Darren Bigby NameDarren Bigby TitleExecutive Vice President Dated:July 31, 2007 3 Exhibit Index Exhibit 5.1Legality Opinion of Sidley Austin LLP 8.1Tax Opinion of Sidley Austin LLP(included in Exhibit 5.1) 23.1Consent of Sidley Austin LLP(included in Exhibits 5.1 and 8.1) 4
